DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on January 26, 2022 has been received and fully considered.
All of the previous claim rejections made under 35 U.S.C. 103 as indicated in the Office action dated October 26, 2021 are withdrawn in view of applicant’s remarks. 
 The previous obviousness-type double patenting rejections made over the claims of U.S. Patent Nos. 10940116 B2 and 10780055 B2 are maintained for reasons of record. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11-18, 75 and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10940116 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to delayed release tablet for oral administration comprising (a) a core comprising about 1000 mg deferiprone and an enteric polymer; and (b) and enteric coating comprising an enteric polymer, wherein the tablet is suitable for twice daily dosing.  See reference claim 1; present claims 1, 5 and 6. 
The specific conditions including pharmacokinetic profiles and components of the tablets as defined in the dependent claims are disclosed in reference claims 2-23.   
Since the composition of the disclosed tablet in the patented claims is the same as the composition of the present invention, it is viewed that the present invention is bioequivalent over a 24-hour period in the steady state of the same daily dose of an immediate release tablet comprising deferiprone administered three times daily as defined in present claim 1. 

Claims 1-9, 11-18, 75 and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10780055 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to delayed release tablet for oral administration comprising (a) a core comprising deferiprone in a therapeutically effective amount and an enteric polymer in an amount of about 1-20 wt% of the core; and (b) and enteric coating comprising an enteric polymer, wherein the tablet is scored such that it can be administered as a whole tablet or a half tablet and, wherein the tablet administered as two half tablets are bioequivalent to one whole tablet in either the fasted state or the fed state.  See reference claim 1; present claims 1 and 2-6. 
The specific enteric polymers of the core as defined in the present claims 7 and 8 are disclosed in reference claims 1 and 2. 
Reference claim 3 discloses that the total daily dose of the disclosed tablet administered twice daily is bioequivalent in the steady state of the same daily dose of an immediate release tablet comprising deferiprone administered three times daily as defined in present claim 1.  
The pharmacokinetic profiles as described in present claims 9, 13-18 and 75 are disclosed in reference claims 4, 6-10 and 14-20.  The release profile as defined in present claim 95 is disclosed in reference claim 21.  
Regarding present claims 11 and 12, the “therapeutically effective amount” of deferiprone as defined in reference claims 1 and 11 include 1000 mg or 600 mg.  See spec., col. 5, lines 1 – 6; col. 7, lines 16 – 16. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617